

Exhibit 10.7


ALLOGENE THERAPEUTICS, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY ADOPTED: SEPTEMBER 26, 2018
AMENDED: APRIL 16, 2019


Each member of the Board of Directors (the “Board”) of Allogene Therapeutics,
Inc. (the “Company”) who is a non-employee director of the Company (each such
member, a “Non- Employee Director”) will receive the compensation described in
this Non-Employee Director Compensation Policy (the “Director Compensation
Policy”) for his or her Board service following the closing of the initial
public offering of the Company’s common stock (the “IPO”).


A Non-Employee Director may decline all or any portion of his or her
compensation by giving notice to the Company prior to the date cash is to be
paid or equity awards are to be granted, as the case may be.


Annual Cash Compensation


Commencing January 1, 2019, each Non-Employee Director will receive the cash
compensation set forth below for service on the Board. The annual cash
compensation amounts will be payable in equal quarterly installments, in arrears
following the end of each quarter in which the service occurred, pro-rated for
any partial months of service. All annual cash fees are vested upon payment.


1.Annual Board Service Retainer:
a.All Eligible Directors: $40,000


2.Annual Committee Member Service Retainer:
a.Member of the Audit Committee: $12,500
b.Member of the Compensation Committee: $7,500
c.Member of the Nominating and Corporate Governance Committee: $5,000


3.Annual Committee Chair Service Retainer (in lieu of Committee Member Service
Retainer):
a.Chairman of the Audit Committee: $25,000
b.Chairman of the Compensation Committee: $15,000
c.Chairman of the Nominating and Corporate Governance Committee: $10,000


Equity Compensation


Equity awards will be granted under the Company’s Amended and Restated 2018
Equity Incentive Plan (the “Plan”), adopted in connection with the IPO. All
stock options granted under this policy will be Nonstatutory Stock Options (as
defined in the Plan), with a term of ten years from the date of grant and an
exercise price per share equal to 100% of the Fair Market Value (as defined in
the Plan) of the underlying common stock of the Company on the date of grant.


(a)Automatic Equity Grants.


1

--------------------------------------------------------------------------------



(i)Initial Grant for New Directors. Without any further action of the Board,
each person who, after the IPO, is elected or appointed for the first time to be
a Non-Employee Director will automatically, upon the date of his or her initial
election or appointment to be a Non- Employee Director (or, if such date is not
a market trading day, the first market trading day thereafter), be granted (i) a
Nonstatutory Stock Option to purchase shares of common stock of the Company (the
“Initial Option Grant”) and (ii) a restricted stock unit award covering shares
of common stock of the Company (the “Initial RSU Grant”), whereby the Initial
Option Grant and Initial RSU Grant shall together have a total grant date value
of $850,000 (with the shares covered by the award rounded down to the nearest
whole share). The recipient shall designate the proportionate share between the
Initial Option Grant and Initial RSU Grant prior to or on the date of grant. The
grant date value will be calculated in accordance with the Black-Scholes option
valuation methodology or such other methodology as the Board or the Compensation
Committee of the Board may determine prior to the grant of such award. Each
Initial Option Grant will vest in a series of 36 successive equal monthly
installments over the three-year period measured from the date of grant. Each
Initial RSU Grant will vest in a series of three successive equal annual
installments over the three-year period measured from the date of grant.


(ii)Annual Grant. Without any further action of the Board, at the close of
business on the date of each Annual Meeting following the IPO, each person who
is then a Non- Employee Director will automatically be granted (i) a
Nonstatutory Stock Option to purchase shares of common stock (the “Annual Option
Grant”) and (ii) a restricted stock unit award covering shares of common stock
of the Company (the “Annual RSU Grant”), whereby the Annual Option Grant and
Annual RSU Grant shall together have a total grant date value of $425,000 (with
the shares covered by the award rounded down to the nearest whole share). The
recipient shall designate the proportionate share between the Annual Option
Grant and Annual RSU Grant prior to or on the date of grant. The grant date
value will be calculated in accordance with the Black-Scholes option valuation
methodology or such other methodology as the Board or the Compensation Committee
of the Board may determine prior to the grant of such award. Each Annual Option
Grant will vest in a series of 12 successive equal monthly installments over the
one-year period measured from the date of grant. Each Annual RSU Grant will vest
on the one-year anniversary of the date of grant.


(b)Vesting; Change in Control. All vesting is subject to the Non-Employee
Director’s “Continuous Service” (as defined in the Plan) on each applicable
vesting date. Notwithstanding the foregoing vesting schedules, for each
Non-Employee Director who remains in Continuous Service with the Company until
immediately prior to the closing of a “Change in Control” (as defined in the
Plan), the shares subject to his or her then-outstanding equity awards that were
granted pursuant to this policy will become fully vested immediately prior to
the closing of such Change in Control.


(c)Remaining Terms. The remaining terms and conditions of each award, including
transferability, will be as set forth in the Company’s Director Option Grant
Package or Director RSU Grant Package, as applicable, in the forms adopted from
time to time by the Board.


Expenses


The Company will reimburse Non-Employee Director for ordinary, necessary and
reasonable out- of-pocket travel expenses to cover in-person attendance at and
participation in Board and committee meetings; provided, that the Non-Employee
Director timely submit to the Company appropriate
2

--------------------------------------------------------------------------------



documentation substantiating such expenses in accordance with the Company’s
travel and expense policy, as in effect from time to time.
3